                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


BRADFORD METCALF,

       Petitioner,

v.                                                    CIVIL ACTION NO.: 3:17-CV-121
                                                      (GROH)

S. KALLIS, Warden,

       Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Pending before the Court is the Amended Report and Recommendation (AR&R@)

of United States Magistrate Judge Robert W. Trumble. ECF No. 9. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Trumble for

submission of a proposed R&R. Magistrate Judge Trumble issued his R&R on June 14,

2018. In his R&R, Magistrate Judge Trumble recommends that the Petitioner=s § 2241

petition [ECF No. 1] be denied and dismissed without prejudice.

                                     I. Background

       The Petitioner in this case was convicted by a federal jury in the Western District

of Maryland of: (1) conspiracy to possess machine guns to threaten to assault and

murder federal employees; (2) two counts of unlawfully possessing a firearm silencer

and a destructive device; (3) four counts of unlawful possession of a machine gun; and

(4) carrying a semiautomatic assault weapon during and in relation to a crime of

violence. The Petitioner asserts that he is actually innocent because the charges are

unconstitutional.    In the instant petition, the Petitioner seeks to have the statutes
declared unconstitutional, have his indictment dismissed, and be immediately released

from prison.

                                   II. Standard of Review

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review

of the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal

conclusions of the magistrate judge to which no objection is made. Thomas v. Arn, 474

U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo

review and of a Petitioner’s right to appeal this Court’s Order. 28.U.S.C..' 636(b)(1);

Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce,

727 F.2d 91, 94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus

three days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). Petitioner filed a

motion for extension of time to file his objections. ECF No. 14. The Court granted

Petitioner’s request for an extension, giving Petitioner until October 1, 2018 to file

objections. ECF No. 15. Having timely filed objections [see ECF No. 18], the Court will

conduct a de novo review of the portions of the R&R to which the Petitioner objects.

                                      III. Discussion

       Magistrate Judge Trumble recommended that the petition be dismissed because

Petitioner seeks relief relating to the validity of his conviction and sentence, which are

matters properly considered on direct appeal or in a § 2255 motion. While §.2255

contains a savings clause, Magistrate Judge Trumble determined that the Petitioner is

not entitled to its application.   Specifically, Magistrate Judge Trumble provided that



                                             2
Petitioner cannot satisfy the second element of the Jones test because the conduct of

which Petitioner was convicted remains to be criminal. In his objections, Petitioner

attempts to set forth case law to establish that his conviction is unconstitutional. This

portion of Petitioner’s objections fails to take into consideration that he still does not

satisfy the second element of Jones. Petitioner also claims that there are other § 2241

cases which address the issues of actual innocence and miscarriage of justice.

Furthermore, he asserts that establishing a claim of actual innocence is all he is

required to do to bring his claim under § 2241. However, Petitioner’s arguments do not

change the test established in Jones.

      The charges to which the Petitioner pleaded guilty remain unlawful.             The

Petitioner does not argue, nor could he, that there has been a change in law legalizing

conspiracy to possess machine guns to threaten to assault and murder federal

employees, unlawfully possessing a firearm silencer and a destructive device, unlawful

possession of a machine gun, or carrying a semiautomatic assault weapon during and

in relation to a crime of violence. As a result, the Petitioner cannot satisfy the second

Jones requirement. See In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000). Therefore,

as addressed in the R&R, the savings clause is inapplicable to the Petitioner’s attack on

his underlying conviction.

                                    IV. Conclusion

      In sum, the Petitioner does not meet the requirements for the savings clause

codified in 28 U.S.C. §.2255(e) and the Petitioner’s claims cannot be considered under

§ 2241. Accordingly, upon careful review, the Court ORDERS that Magistrate Judge

Trumble’s Report and Recommendation [ECF No. 9] is ADOPTED for the reasons more



                                            3
fully stated therein.   The Petitioner’s § 2241 Petition [ECF No. 1] is DENIED and

DISMISSED WITHOUT PREJUDICE.

       The Clerk is DIRECTED to strike this matter from the Court’s active docket. The

Clerk is further DIRECTED to transmit copies of this Order to all counsel of record

herein and to mail a copy of this Order to the pro se Petitioner by certified mail, return

receipt requested.

       DATED: October 3, 2018




                                            4
